Citation Nr: 1752872	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis. 

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to October 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) (that denied service connection for hypertension) and a September 2010 rating decision by the Philadelphia, Pennsylvania RO (that denied service connection for sinusitis and continued ratings of 10 percent for a left knee disability and 0 percent for GERD). An interim (October 2014) rating decision increased the rating for GERD to 10 percent effective September 4, 2012.  In September 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues seeking increased ratings for GERD and a left knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 

FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disease was unrelated to the his service.

2.  Evidence received since the January 2005 rating decision is cumulative or does not tend to relate the Veteran's hypertension to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed October 2002 rating decision denied service connection for sinusitis, based essentially on a finding that there was no diagnosis of chronic sinusitis. 

4.  Evidence received since the October 2002 rating is cumulative or does not tend to show that the Veteran has chronic sinusitis related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for sinusitis; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for hypertension may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a)(2017).

2.  New and material evidence has not been received, and the claim of service connection for sinusitis may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 
38 C.F.R. § 3.156(a)(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2009 and July 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter also complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

During the September 2017 Board hearing, the undersigned advised the Veteran of what is still needed to reopen the claims and substantiate the underlying service connection claims.   His testimony reflects that he is aware of what is needed.

The Veteran's service treatment records (STRs) and Social Security Administration (SSA) records are associated with the record and pertinent VA medical records have been secured.  In an October 2017 statement the Veteran's representative requested that he be afforded VA examinations to obtain medical opinions regarding the possibility of etiological relationships between his hypertension and his posttraumatic stress disorder (PTSD) and between his claimed sinusitis and exposure to toxins and chemicals in service.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination/obtaining a medical opinion does not attach unless/until the claim is, in fact, reopened. 38 C.F.R. § 3.159(c)(4)(iii).  Here, the claims to reopen are denied.   The Veteran has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  CAVC interpreted the language of 
38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102. 

Hypertension

An October 2002 rating decision denied the Veteran service connection for hypertension.  A May 2003 rating decision continued the denial after new evidence was received within a year of the prior decision.  A January 2005 rating decision continued the denial, based essentially on a finding that such disease was unrelated to his service.  He was informed of, and did not appeal, that decision, or submit new and material evidence within the following year, and it is final.  38 U.S.C. § 7105.
Pertinent evidence of record at the time of the January 2005 rating decision included the Veteran's STRs, his statements, a statement from a private physician Dr. Weixler, and postservice VA treatment records.

The Veteran's STRs note that he was seen in service for findings of intermittently elevated blood pressure readings (noted in the course of treatment for a knee).  He was given a series of tests over a period of days; persistent systolic or diastolic readings indicating hypertension were not found.  He was not placed on medication, and his blood pressure readings returned to normal values.  A June 1997 report of medical examination notes a reading of 115/87.  The report also notes borderline hypertension associated with stress that was controlled with lifestyle modification and "not considered disabling." 

April 2001 VA treatment records note a diagnosis of hypertension.  A January 2003 statement from a private physician, Dr. Weixler, notes that in April 1997 the Veteran had readings from 124-140 over 82-92 for a three day blood pressure check, and in May 1997 the readings were from 130-140 over 86-88 supine (the diastolic was 102-106 upright).  Dr. Weixler opined that it was highly probable that the Veteran started having blood pressure elevations (of a diastolic hypertensive nature) in April 1997. 

Evidence received since the January 2005 rating decision includes VA treatment records, SSA records, and testimony from the Veteran.

Evidence received since the January 2005 rating decision includes VA outpatient treatment records from May 2005 to June 2015 that show ongoing treatment for hypertension.  Private treatment records note a history of hypertension treated by medication.  SSA records note that the Veteran receives SSA benefits due to late effects of cerebrovascular disease and an organic mental disorder.  Hypertension is noted as a contributing factor; the records do not relate the Veteran's hypertension to his military service.

In an October 2017 statement, the Veteran's representative requested that he be examined to obtain an opinion regarding a possible etiological relationship between his hypertension and his service-connected PTSD.  

As the claim of service connection for hypertension was previously denied on the basis that such disease is unrelated to the Veteran's service, for evidence to be new and material, it would have to tend to show that the hypertension is etiologically related to his service.

No evidence received since the January 2005 rating decision tends to show that the Veteran's hypertension is etiologically related to his service.  Therefore, while the evidence added to the record is new in the sense it was not previously in the record, it is not material.  The additional evidence received includes recent VA outpatient treatment records and the Veteran's testimony at the September 2017 Board hearing. The treatment records show ongoing treatment for hypertension; they do not relate it to his service.  It was previously shown, and is not in dispute, that the Veteran has hypertension.  At the September 2017 hearing, the Veteran was advised that what was needed to reopen the claim was a medical opinion that relates his hypertension to service (or to a service-connected disorder).  At his request he was afforded a 60 day abeyance period to submit such evidence.  Nothing further has been received.  Thus, nothing added to the record since the January 2005 rating decision relates to the unestablished fact necessary to substantiate the claim, or raises a reasonable possibility of substantiating the claim.  The record remains devoid of evidence linking the claimed disability to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for hypertension may not be reopened.

Sinusitis 

An October 2002 rating decision denied service connection for sinusitis, based essentially on a finding that the Veteran was not shown to have a chronic sinusitis disability.  He was informed of, and did not appeal, that decision, or submit new and material evidence within the following year, and it is final.  38 U.S.C. § 7105.

The pertinent evidence of record at the time of the October 2002 rating decision included the Veteran's STRs.  They note acute episodes of sinusitis.  An April 1991 examination found normal sinuses.  An April 1991 report of medical history notes that he reported that he was provided medication for sinus problems in 1987, and the sinus problems resolved.  A June 1997 report of medical examination notes normal sinuses.  A June 1997 report of medical history notes that he reported that he was seen for sinus problems in 1995.

Evidence received since the October 2002 rating decision includes VA treatment records, SSA records, and the Veteran's testimony. 

VA treatment records and private treatment records do not show any complaints, treatment or diagnosis of sinusitis.  SSA records do not show that sinusitis was listed as a disability considered in the determination.

At the October 2017 Board hearing, the Veteran testified that his sinusitis began in service after he was exposed to chemicals and other cleaning agents.  As noted above, that month his representative requested an examination to assess the possibility of a relationship between the sinusitis and exposure to chemicals in service [because the claim is not reopened, such opinion was not sought]..  

Because service connection for sinusitis was previously denied based on a finding that there was no diagnosis of a chronic sinusitis, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has chronic sinusitis. (related to his service). 

Nothing received since the October 2002 rating decision shows or tends to show that the Veteran has a chronic sinusitis (related to service).  At the September 2017 hearing he was informed that to reopen the claim he needed to provide evidence (a medical statement) indicating that he has a diagnosis of a chronic sinusitis.  At his request he was afforded a 60 day abeyance period to submit such evidence.  Nothing further was received.  Therefore, the Board must find that additional evidence received since October 2002 does not addresses an unestablished fact necessary to substantiate the claim of service connection for sinusitis; does not raise a reasonable possibility of substantiating such claim; and is not material.  Accordingly, the low threshold standard for reopening endorsed by CAVC in Shade is not met, and the claim of service connection for sinusitis may not be reopened.


ORDER

The appeal to reopen a claim of service connection for hypertension is denied.

The appeal to reopen a claim of service connection for sinusitis is denied.


REMAND

The Veteran alleges that the 10% rating assigned for his GERD does not reflect the current severity of the GERD.  At the September 2017 Board hearing, he testified that his symptoms have not resolved, and that he takes medication for GERD daily (suggesting worsening since a February 2015 examination).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  A contemporaneous examination to assess the disability is necessary.

The Veteran also alleges that the rating assigned for his left knee disability does not reflect the current severity of that disability.  At the September 2017 Board hearing, he testified that he has some knee instability (which suggests worsening, since instability was not found on February 2015 examination).  A contemporaneous examination to assess the disability is necessary.

Additionally, there may be relevant VA evaluation or treatment records not yet associated with the record.  Records of any such evaluation or treatment are pertinent evidence, constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record complete updated (to the present) clinical records (any not already in his record) of all VA evaluations and/or treatment the Veteran has received for GERD and left knee disability.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his GERD.  The Veteran's entire record and a copy of the criteria in 38 C.F.R. § 4.114, Code 7346 must be reviewed by the examiner in connection with the examination.  Findings and related impairment noted should be sufficiently detailed to allow for consideration of the criteria in 38 C.F.R. § 4.114, Code 7346.  The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating knee disabilities.  All clinical findings should be reported in detail.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and should  specifically note whether there is related subluxation or instability (and, if so, the degree); whether the knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


